DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
- Regarding to claim 1, the step “adjust, by the first network element device, a quantity of second data padding units” is not clear how to adjust the second units since there is no second data padding units in the first data stream.  Same rejection for claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 12-13, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al. (Patent No. 6781984).
- With respect to claims 1, 12-13, 17, Adam teaches a data stream processing method, comprising: obtaining, by a first network element device, a first data stream, wherein the first data stream comprises a first data unit and a first data padding unit (e.g. fig. 3 shows data frame which includes units, and claim 1 discloses the input buffer circuits receive data stream include group of data bits and idle bits); and adjusting, by the first network element device, a quantity of second data padding units in the first data stream, wherein a relative position of the first data unit and the first data padding unit in the first data stream is the same as a relative position of the first data unit and the first data padding unit in a second data stream, and the second data stream is an adjusted first data stream (e.g. claim 2 discloses a skew adjustment circuit configured to adjust a number of bits within the group of idle bits).  Adam explicitly fails to teach a relative position of units in first and second stream however it would have been obvious to a person of ordinary skill in the art before the effective filling date to understand the position of units in data stream is the same since the skew adjustment circuit only adjust the number of bits within the group of idle bits which consider the same as the claim’s invention for varying delay. 
- With respect to claims 7, 15, Adam teaches wherein the obtaining of the first data stream comprises: obtaining, by the first network element device, S first input data streams, wherein S is a positive integer greater than or equal to 2; and multiplexing, by the first network element device, the S first input data streams as the first data stream (e.g. Fig. 1 shows line bay multiplex to CONN. Bay).  


Allowable Subject Matter
Claims 2-6, 8-11, 14, 16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

	. Examiner's Note: Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471